Exhibit 10.2 November 6, 2008 TO THE BORROWER PARTY TO THE CREDIT AGREEMENT DESCRIBED BELOW AND TO EACH OF THE LENDERS PARTY TO THE CREDIT AGREEMENT DESCRIBED BELOW Re: CREDIT AGREEMENT, dated as of March 15, 2007, by and among Benihana Inc. (the “Borrower”), certain subsidiaries of the Borrower from time to time party thereto (collectively, the “Guarantors”), the lenders from time to time party thereto (the “Lenders”) and Wachovia Bank, National Association, as administrative agent (the “Agent”) Ladies and Gentlemen: Reference is made to the Credit Agreement described above.Capitalized terms used herein and not otherwise defined shall have the meanings set forth in the Credit Agreement. The Borrower has requested that the Lenders amend the definition of Consolidated
